       Case 1:20-cv-01019-NONE-SAB Document 19 Filed 03/26/21 Page 1 of 3



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ARMANDO HERNANDEZ,                              )   Case No.: 1:20-cv-01019-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER FINDING FIRST AMENDED
13          v.                                           COMPLAINT STATES COGNIZABLE CLAIMS
                                                     )   AGAINST DEFENDANTS OGBUEHI,
14                                                   )   GONZALES, AND ONYEJE
     IFEOMA OGBOEHI, et al.,
                                                     )
15                                                   )   (ECF No. 18)
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Armando Hernandez is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On August 17, 2020, the assigned magistrate judge screened plaintiff’s complaint and found
21   that it stated a cognizable claim for retaliation and deliberate indifference against defendants Ogbuehi
22   and Gonzales but that it failed to state any other cognizable claims. (Doc. No. 10.) Therefore, plaintiff
23   was advised that he could file an amended complaint to attempt to cure the deficiencies in the claims
24   found not to be cognizable in the screening order or a notice of his intent to proceed only on the claims
25   found to be cognizable in the screening order. (Id.) On August 31, 2020, plaintiff filed a notice of his
26   intent to proceed only on the retaliation and deliberate indifference claims against defendants Ogbuehi
27   and Gonzales found to be cognizable in the screening order. (Doc. No. 11.) Accordingly, on
28   September 2, 2020, the magistrate judge issued findings and recommendations, recommending that
                                                         1
       Case 1:20-cv-01019-NONE-SAB Document 19 Filed 03/26/21 Page 2 of 3



1    this action be allowed to proceed against defendants Ogbuehi and Gonzales for retaliation and

2    deliberate indifference, and that all other claims and defendants be dismissed from this action. (Doc.

3    No. 13.) Those findings and recommendations were served on plaintiff and contained notice that any

4    objections were to be filed within fourteen (14) days after service. (Id. at 2.)

5           Despite his notice filed August 31, 2020, in which he indicated he wished to proceed only on

6    the claims found to be cognizable in the August 17, 2020 screening order, plaintiff filed objections to

7    the findings and recommendations on September 17, 2020. (Doc. No. 14.)

8           On January 4, 2021, the District Judge adopted in part the findings and recommendations.

9    (Doc. No. 15.) The District Judge found that, although the operative complaint did not state a

10   cognizable claim, it was conceivable that Plaintiff may be able to amend the complaint to state a

11   cognizable claim against Defendant Onyeje, and Plaintiff was granted thirty days to file an amended

12   complaint. (Id. at 3.)

13          Plaintiff filed a first amended complaint on March 3, 2021. (Doc. No. 18.) In the first

14   amended complaint, Plaintiff alleges that “on 03-08-2019 Plaintiff had a[] health care grievance

15   interview with Defendant Gonzales in regards to CDCR 602 HC #PVSP-HC-19000039. She asked

16   Plaintiff ‘to withdraw grievance to avoid any trouble with Ogbuehi.” Plaintiff refused and respectfully

17   told her “no Ogbuehi is not a foot doctor, orthopedic doctor, chirop[ractic] doctor, elbow or should

18   specialist.’ She replied ‘how much time are you doing Hernandez because whatever you say Dr.

19   Onyeje going with what NP-Ogbuehi says.’ Plaintiff reply ‘she said I bribe the podiatric for a cane,

20   shoes, inner soles, ankle brace and somehow fabricated the podiatric report on the medical access only

21   computers that’s illegal and highly impossible.’” (First Am. Compl. at 5, ECF No. 18.) Dr. Onyeje, is

22   the appeals reviewing authority, aware of violation of my rights. (Id.)

23          Based on Plaintiff’s allegations that Defendant Dr. Onyeje reviewed Plaintiff’s grievance

24   which contained the allegations that Defendant Ogbuehi improperly denied his treatment and Gonzales

25   said Onyeje would simply agree with Ogbuehi, supports a plausible inference that Dr. Onyeje had

26   knowledge of the misconduct in falsifying reports and failed to intervene, despite the ability to do so.

27   Accordingly, by way of separate order, the Court will order service of the first amended complaint on

28   Defendants Ogbuehi, Gonzales, and Onyeje for deliberate indifference to a serious medical need in

                                                          2
      Case 1:20-cv-01019-NONE-SAB Document 19 Filed 03/26/21 Page 3 of 3



1    violation of the Eighth Amendment and against Defendants Ogbuehi and Gonzales for retaliation in

2    violation of the First Amendment.

3
4    IT IS SO ORDERED.

5    Dated:   March 26, 2021
6                                                   UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
